Title: To Thomas Jefferson from William Dunnington, 19 January 1802
From: Dunnington, William
To: Jefferson, Thomas


          
            Sir,
            January 19th. 1802
          
          Pleas your honour this Comes to Sertify That I never have received the money Due me For being in the Service During Last war I have therefore been trying to Settle it & Has became destitute of money & hope That you will Consider my un hapy State And assist me with a trifle to bear My Expences home as I am now four hundred miles from home & Greatly oblige yours &c.
          
            Willm. Dunnington
          
          
            NB Dr. Sir Pleas to do your endevers to Desspatch me as I am been Long from Home & wishes to get back
          
        